The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of October 19, 2020. Claims 1 to 15 are currently active in the application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 was filed on the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6, 4 are objected to because of the following informalities:  in lines 2, 5 and 7 of claim 1 the Applicant refers to “a processing resource”. If the cited limitation is related to the same structure the antecedent basis issue should eliminated. If the structures are different, they need to be recognized in the claim language as “a first .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrikus et al. (WO2009113036 A1 submitted by Applicant in IDS filed on October 19, 2020) in view of Masuda et al. (US Patent Publication 2010/0156964 A1).
In regard of claim 1,  Hendrikus et al. disclose a method of illumination of a display unit (See at least Figure 10 of Hendrikus et al. illustrating a method of illumination of display (DU) by (BL) as discussed in paragraphs on page 2, lines 7-12 and page 4, lines 8-9), the method comprising: causing, by a processing resource, illumination of the display unit for a first portion of a time period to display a display frame, (See at least Figures 10,  4 of Hendrikus et al. discussing the processing (OPU) which causes illumination of the display unit (DU, BL) for a first portion of a time period to display a frame as discussed in paragraphs page 8, lines 21 to page 10, line 21); determining, by a processing resource, a frame absence condition at an end of the time period; and causing, by a processing resource, illumination of the display unit for an additional portion of the time period after the time period in response to the determination of the frame absence condition (See at least Figures 4-11 of Hendrikus et al. showing a processing resource (OPU, BCU, SDU)  which determines by  a processing resource (FM) and provide addition portion of illumination accordingly and paragraphs on pages 8, line 21 and to page 10, line 21). 
	However, the reference to Hendrikus et al. does not specifically discuss a display frame with the time period being a threshold time period.
	In the same field of endeavor, Masuda et al. discloses a method of illumination with processing with a display frame being a threshold time period as shown at least in Figure 3 as one frame period and discussed in paragraphs [0108-0112].
Therefore, it would be obvious for a person skilled in the art at the moment the invention was made to use the threshold time period of Masuda et al. with the method of 
	In regard of claim 2, Hendrikus et al. and Masuda et al. further disclose the method as claimed in claim 1, wherein the additional portion is smaller than the first portion (See at least Figure 4 of Hendrikus et al. illustrating method wherein additional portion during period T2 is smaller than the first portion as shown during period T1). 
	In regard of claim 3, Hendrikus et al. and Masuda et al. further disclose the method as claimed in claim 1, wherein the illumination for the additional portion of the time period in response to the determination of the frame absence condition is caused at the end of the time period after every second portion of the time period until a subsequent display frame is rendered (See at least Figure 4 of Hendrikus et al. and related paragraphs on page 8, lines 21-28, and page 4, lines 21-33 wherein is discussed that dimming is performed during period T2 when frame absence condition is satisfied). 
	In regard of claim 4, Hendrikus et al. and Masuda et al. further disclose the method as claimed in claim 3, further comprising: causing, by the processing resource, illumination of the display unit for the first portion of the time period in response to rendering of the subsequent display frame (See at least Figure 10 of Hendrikus et al. and paragraphs starting on page 10, line 30 and continuing on page 11, lines 1 to 7 illustrating the processing resource (OPU) causing illumination of display unit (DU) for 
	In regard of claim 5, Hendrikus et al. and Masuda et al. further disclose the method as claimed in claim 3, wherein the second portion is smaller than the first portion and greater than the additional portion (See at least Figure 4 of Hendrikus et al. illustrating the second portion (D) being smaller than the first portion (ND) as also discussed in paragraphs on page 8, lies 16 to 28). 
	In regard of claim 6, Hendrikus et al. and Masuda et al. further disclose the method as claimed in claim 1, further comprising: causing, by the processing resource, illumination of the display unit for the first portion of the time period in response to rendering of a subsequent display frame, wherein the illumination for the additional portion of the time period in response to the determination of the frame absence condition is caused at the end of the first portion of the time period for which the subsequent display frame is displayed (See at least Figures 4-11 illustrating the processing resource (OPU, BCU, SDU) which provides illumination of the display unit (DU) in response to rendering of a subsequent display frame (FM) in absence of frame (D) as discussed in paragraphs on page 8, lines 21-33)). 
	In regard of claim 7, Hendrikus et al. and Masuda et al. further disclose the method as claimed in claim 6, wherein the illumination for the additional portion at the end of the first portion is caused multiple times based on a time delay in receiving the subsequent display frame from the end of the time period (See at least Figure 4 of 
	In regard of claim 8, Hendrikus et al. and Masuda et al. further disclose a system comprising: a display unit; a processor coupled to the display unit; and a memory coupled to the processor, the memory storing instructions executable by the processor to: cause illumination of the display unit for a first portion of a time period in response to rendering of a display frame, the time period being a threshold time period; determine a frame absence condition at an end of the time period; and in response to the determination of the frame absence condition, cause illumination of the display unit, at the end of the time period, for an additional portion of the time period after every second portion of the time period, until a subsequent display frame is rendered (See rejection of claim 1 provided above). 
	In regard of claim 9, Hendrikus et al. and Masuda et al. further disclose the system as claimed in claim 8, wherein the memory further stores instructions executable by the processor to: cause illumination of the display unit for the first portion of the time period in response to rendering the subsequent display frame to display the subsequent display frame (See at least Figures 10-11 of Hendrikus et al. illustrating the memory (FM) which stores instructions executable by processor (OPU) to cause illumination of the display unit (DU) for the first portion of the time period T2 as shown at least in Figure 4 and discussed in paragraph on page 8, lines 16-28). 
	In regard of claim 10, Hendrikus et al. and Masuda et al. further disclose the system as claimed in claim 8, the second portion is smaller than the first portion and greater than the additional portion (See Figures 4-9 of Hendrikus et al. illustrating the second portion smaller than the first and greater than the additional). 
	In regard of claim 11, Hendrikus et al. and Masuda et al. further disclose the system as claimed in claim 8, wherein: the first portion is in a range of 25% of the time period to 35% of the time period; the second portion is in a range of 9% of the time period to 11% of the time period; and the additional portion is in a range of 2.5% of the time period to 3.5% of the time period (See at least Figures 4-9 of Hendrikus et al. wherein the first/second, additional portions within the claimed ranges are illustrated) 
	In regard of claim 12, Hendrikus et al. and Masuda et al. further disclose a non-transitory computer-readable medium comprising computer-readable instructions, which, when executed by a processor, cause the processor to: cause illumination of a display unit for a first portion of a time period to display a first display frame, the time period being a threshold time period; determine a frame absence condition at an end of the time period after displaying the first display frame; and cause illumination of the display unit for the first portion of the time period and an additional portion of the time period in response to rendering of a second display frame and the determination of the frame absence condition (See rejection of claim 1 provided above). 
	In regard of claim 13, Hendrikus et al. and Masuda et al. further disclose the non-transitory computer-readable medium as claimed in claim 12, wherein the 
	In regard of claim 14, Hendrikus et al. and Masuda et al. further disclose the non-transitory computer-readable medium as claimed in claim 12, wherein the illumination for the additional portion at the end of the first portion is caused multiple times based on a time delay in receiving the second display frame from the end of the time period (See rejection of claim 7 provided above). 
	In regard of claim 15, Hendrikus et al. and Masuda et al. further disclose the non-transitory computer-readable medium as claimed in claim 14, wherein the multiple times is equal to Integer[TD/T2], TD being the time delay and T2 being a second portion of the time period smaller than the first portion and greater than the additional portion (See at least Figure 4-9 of Hendrikus et al. illustrating multiple times as discussed in paragraphs starting on page 8, line 21 and continuing to page 10, line 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The prior art of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 to consider these references fully when responding to this action.
The JP. Patent 2002/04039 discloses a display with controlling dimming operation.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692